Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding  claim 1,  it  is  not  clear  that the  aggregate  must comprise  sand  or/and ground quartz?
	Claim 2 recites “particular application” in line 17, it is not clear the “particular application” means what application?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Concrete Materials with Ultra-High Damage Resistance and Self-Sensing Capacity for Extended Nuclear Fuel Storage Systems” to Li et al( whole document; https://www.osti.gov/scitech/biblio/1346143 ).
Li et al. discloses a new class of multifunctional concrete materials (MSCs) for extended spent nuclear fuel (SNF) storage systems, which combine ultra-high damage resistance through strain-hardening behavior with distributed multi-dimensional damage self-sensing capacity. The claimed  properties  of  the  instant  application  is  at  least  disclosed  in 2.7. Summary of accomplishments and page 70.
Li et al. disclose the preliminary versions of SHC mixtures (Table 2, 2 and Table 2,3) by integrating micromechanics theory, rheology control during processing, and micro-structure tailoring. The SHC design theory required the simultaneous satisfaction of steady state cracking criteria and maximized micro-cracking density. The ingredient particle size distribution and the combined amount of water and admixtures were first determined to achieve a homogeneous cementitious composite material at fresh state, with plastic viscosity and yield stress tailored to an optimal level that favored uniform dispersion of micro-scale polyvinyl alcohol (PVA) fibers. Then, the micro-parameters of the hardened material, including matrix properties (e.g., fracture toughness, flawsize 

    PNG
    media_image1.png
    571
    875
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    307
    898
    media_image2.png
    Greyscale

The claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a same structure and chemical composition as the claimed invention. The burden is on the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US5447564 to Xie et al.
Regarding claims 1 and 3, Xie et al. disclose cement-based compositions comprising:  a cement binder,  a conductive phase consisting of one or more of conductive particles with  a  size of 5 micron  to  25 mm, in the amount from 0 to 80% by volume of the composition and conductive fibers (all types of metallic fiber, e.g. steel fiber, aluminum fiber etc., metallic glass fibers and carbon fibers can be used for preparing the compositions) in the amount from 0% to 15% by volume of the composition; water, at the weight ratio relative to cement binder from 0.2 to 0.75,  fine or/and  coarse aggregates such as  sand, superplastersizer, and the conductive phase being distributed substantially uniformly throughout the volume of the composition.  The fine agregates at the weight ratio relative to cement binder from 0.0 to 2.0, and the coarse aggregates at the weight ratio relative to cement binder from 0.0 to 2.0. Please note that “about” permits some tolerance. See Figure 1; col. 3, lines 5-26 and 45-60; and col. 6, lines 14-18, line 32; table 2; co;. 5, line 67-col.6, line 2.
Xie et al. disclose that the cement binder encompasses a cement, e.g. portland cement, and an optional binder containing in addition to the cement a supplementary cementitious material, for instance silica fume or another pozzolanic binder known in the art.  Xie et al. disclose that  silica  fume   can  be  used  in  an  amount  of  3-5 parts  per  100 parts cement. See col.  3, lines 34-38 and table 2. 

It is noted that claims are product-by-process claims. Eventhough product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 77F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted).
The Examiner respectfully submits that although the prior art does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the prior art composition, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits  that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US5447564 to Xie et al, further in view of CN103936347A
Regarding claim 2, Xie et al. disclose a cement-based composition comprising:  a cement binder,  a conductive phase consisting conductive particles with  a  size of 5 micron  to  25 mm, in the amount from 0 to 80% by volume of the composition and conductive fibers in the amount from 0% to 15% by volume of the composition; water, at the weight ratio relative to cement binder from 0.2 to 0.75,  fine or/and  coarse aggregates such as  sand( fine aggregates at the weight ratio relative to cement binder from 0.0 to 2.0, and coarse aggregates at the weight ratio relative to cement binder from 0.0 to 2.0),superplastersizer (0.1-5% by  weight  of  the  cement  binder), and the conductive phase being distributed substantially uniformly throughout the volume of the composition. See Figure 1; col. 3, lines 5-26 and 45-60; and col. 6, lines 14-18, line 32; table 2.
Xie et al. disclose that cement binder encompasses a cement, e.g. Portland cement, and an optional binder containing in addition to the cement a supplementary cementitious material, for instance silica fume or another pozzolanic binder known in the 
But it  is  silent the  composition  comprising the  claimed  superplastiser, the  claimed  fiber  and  additives. 
CN103936347A discloses an ultrahigh-performance cement-based material comprise a water reducer, defoamer, a thickening material, a hardening accelerator, a retardant and  one or several the combination of economization agent and swelling agent. Water reducer mainly comprises polycarboxylic acid concrete superplasticizer. Fiber is used in the material. The  desired fiber is steel fiber or non-metallic fibers, and the non-metallic fibers is polyvinyl alcohol fiber, polyethylene fiber, polypropylene fiber, polyacrylonitrile fiber,  nylon fiber, cellulosic fiber, carbon fiber, glass fiber or basalt fiber. The fiber is used in range of 0.05%～5% by volume. The diameter of the fiber is 15 -1000 μm, and the length is 1-100 mm. see [0044], [0045], [0047], [0052], and [0053].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use  additives such as the retardant, the  fiber  such  polyethylene fiber  and  the  superplastisizer as  applicant  set  forth  in the  instant  application, motivated by the fact that CN103936347A discloses that an ultrahigh-performance cement-based material  can  be  obtained  incorporated  such  components([0001] and [0004]. Please note that “about” permits some tolerance. When the  content  of  the  components  of  the  cement  composition  is  based  on the  cement  composition,  it  appears  the  prior  art  discloses  the  overlapping  range. The reference differs from Applicant's recitations of claims by not disclosingidentical ranges. 
It is noted that claims are product-by-process claims. Eventhough product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 77F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted).
The Examiner respectfully submits that although the prior art does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the prior art composition, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits  that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453.  The examiner can normally be reached on Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731